DETAILED ACTION
This office action is responsive to communications filed on December 14, 2020.  Claims 10 and 11 have been canceled.  New claims 14 and 15 have been added.  Claims 9 and 12-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 14, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren et al. (US 2016/0205690) in view of Kim et al. (US 2017/0215188).

Regarding Claim 9, Berggren teaches a terminal (recipient 120 – See Fig. 8) comprising:
a receiver that receives a downlink (DL) shared channel (“The recipient 120 comprises a receiver 810, configured for receiving data on downlink subframes 360 on a downlink data channel of a FDD carrier 350 and/or on downlink subframes 210 on a downlink data channel of a TDD carrier 200” – See [0189]; “the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the downlink FDD carrier; the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the TDD carrier” – See [0052]; The recipient (terminal) includes receiver 810 for receiving a downlink subframe on the PDSCH (DL shared channel)),
a processor that determines a reference value for a transmission timing of retransmission control information in response to the DL shared channel based on indication information configured by higher layer signaling (“The recipient 120 also comprises a processor 820” – See [0190]; “The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; “the offset value k for providing HARQ feedback on the uplink subframe on the uplink FDD carrier may be determined from a higher layer configured entity” – See [0045]; “In one possible embodiment, the one-to-one mapping may be obtained by predefined values of k. The predefined values may be dependent on, e.g., a subframe index, a TDD UL-DL configuration and the number of aggregated carriers. In another embodiment, the one-to-one mapping may be obtained by higher layer configuration” – See [0107]; The recipient/terminal includes a processor that determines an offset k (reference value) for timing which subframe to use for transmitting HARQ feedback (retransmission control information).  The value of the offset k is determined based on an indication obtained through higher layer signaling); and
a transmitter that transmits the retransmission control information based on the reference value (“the recipient 120 also comprises a transmitter 830, configured for transmitting HARQ feedback related to the received data, on the uplink control channel resource 310 in the uplink FDD carrier 300 assigned to the recipient 120” – See [0193]; “The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; The recipient/terminal includes transmitter for transmitting the HARQ feedback based on the offset k/reference value.  That is, the HARQ feedback is transmitted in the n+kth subframe).
Berggren does not explicitly teach that the indication information includes one or more prospective values to be the reference value.
However, Kim teaches indication information that includes one or more prospective values to be the reference value (“The downlink control channel may further include a timing for transmitting an ACK/NACK feedback for the downlink packet by the terminal” – See [0011]; “The timing may indicate a k-th subframe from the first subframe. Here, k is an integer equal to or greater than one” – See [0012]; “the base station may configure a plurality of feedback timing values k for the terminal through the higher layer signalling and indicate any one of the feedback timing values k through the dynamic signaling” – See [0136]; A plurality of values of k (one or more prospective values of the reference value) are configured via higher layer signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berggren such that the indication information includes one or more prospective values to be the reference value.  Motivation for doing so would be to enable different reference values to be used depending on whether the retransmission control information corresponds to a low-latency transmission or a high-latency transmission (See Kim, [0137]).

Claim 12 is rejected based on reasoning similar to Claim 9.


a transmitter that transmits a downlink (DL) shared channel (“the radio network node 110 comprises a transmitter 630, configured for transmitting data on the downlink FDD carrier 350 and/or TDD carrier 200, to be received by the recipient 120” – See [0166]; “the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the downlink FDD carrier; the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the TDD carrier” – See [0052]; The network node (base station) includes a transmitter for transmitting a downlink subframe on the PDSCH (DL shared channel)), and
transmits indication information, by higher layer signaling, that indicates a reference value for a transmission timing of retransmission control information in response to the DL shared channel (“The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; “the offset value k for providing HARQ feedback on the uplink subframe on the uplink FDD carrier may be determined from a higher layer configured entity” – See [0045]; “In one possible embodiment, the one-to-one mapping may be obtained by predefined values of k. The predefined values may be dependent on, e.g., a subframe index, a TDD UL-DL configuration and the number of aggregated carriers. In another embodiment, the one-to-one mapping may be obtained by higher layer configuration” – See [0107]; The base station transmits an offset value k (reference value) for timing which subframe to use for transmitting HARQ feedback (retransmission control information).  The value of the offset k transmitted by higher layer signaling); and
a processor that controls to receive the retransmission control information transmitted based on a reference value (“The radio network node 110 comprises a processor 620” – See [0161]; “The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; The base station includes processor for receiving the HARQ feedback based on the offset k/reference value.  That is, the HARQ feedback is transmitted/received in the n+kth subframe).
Berggren does not explicitly teach that the indication information includes one or more prospective values to be the reference value.
However, Kim teaches indication information that includes one or more prospective values to be the reference value (“The downlink control channel may further include a timing for transmitting an ACK/NACK feedback for the downlink packet by the terminal” – See [0011]; “The timing may indicate a k-th subframe from the first subframe. Here, k is an integer equal to or greater than one” – See [0012]; “the base station may configure a plurality of feedback timing values k for the terminal through the higher layer signalling and indicate any one of the feedback timing values k through the dynamic signaling” – See [0136]; A plurality of values of k (one or more prospective values of the reference value) are configured via higher layer signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berggren such that the indication information includes one or more prospective values to be the reference value.  Motivation for doing so would be to enable different reference values to be used depending on whether the retransmission control information corresponds to a low-latency transmission or a high-latency transmission (See Kim, [0137]).

Regarding Claim 14, Berggren teaches a system comprising a base station and a terminal (See Fig. 2), wherein:
the base station comprises:
a first transmitter that transmits a downlink (DL) shared channel (“the radio network node 110 comprises a transmitter 630, configured for transmitting data on the downlink FDD carrier 350 and/or TDD carrier 200, to be received by the recipient 120” – See [0166]; “the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the downlink FDD carrier; the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the TDD carrier” – See [0052]; The network node (base station) includes a transmitter for transmitting a downlink subframe on the PDSCH (DL shared channel)), and
transmits indication information, by higher layer signaling, that indicates a reference value for a transmission timing of retransmission control information in response to the DL shared channel (“The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; “the offset value k for providing HARQ feedback on the uplink subframe on the uplink FDD carrier may be determined from a higher layer configured entity” – See [0045]; “In one possible embodiment, the one-to-one mapping may be obtained by predefined values of k. The predefined values may be dependent on, e.g., a subframe index, a TDD UL-DL configuration and the number of aggregated carriers. In another embodiment, the one-to-one mapping may be obtained by higher layer configuration” – See [0107]; The base station transmits an offset value k (reference value) for timing which subframe to use for transmitting HARQ feedback (retransmission control information).  The value of the offset k transmitted by higher layer signaling); and
a first processor that controls to receive the retransmission control information transmitted based on the reference value (“The radio network node 110 comprises a processor 620” – See [0161]; “The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; The base station includes processor for receiving the HARQ feedback based on the offset k/reference value.  That is, the HARQ feedback is transmitted/received in the n+kth subframe), and
the terminal comprises:
“The recipient 120 comprises a receiver 810, configured for receiving data on downlink subframes 360 on a downlink data channel of a FDD carrier 350 and/or on downlink subframes 210 on a downlink data channel of a TDD carrier 200” – See [0189]; “the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the downlink FDD carrier; the downlink subframe may comprise a Physical Downlink Shared Channel (PDSCH) in the TDD carrier” – See [0052]; The recipient (terminal) includes receiver 810 for receiving a downlink subframe on the PDSCH (DL shared channel)),
a second processor that determines the reference value based on the indication information (“The recipient 120 also comprises a processor 820” – See [0190]; “The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; “the offset value k for providing HARQ feedback on the uplink subframe on the uplink FDD carrier may be determined from a higher layer configured entity” – See [0045]; “In one possible embodiment, the one-to-one mapping may be obtained by predefined values of k. The predefined values may be dependent on, e.g., a subframe index, a TDD UL-DL configuration and the number of aggregated carriers. In another embodiment, the one-to-one mapping may be obtained by higher layer configuration” – See [0107]; The recipient/terminal includes a processor that determines an offset k (reference value) for timing which subframe to use for transmitting HARQ feedback (retransmission control information).  The value of the offset k is determined based on an indication obtained through higher layer signaling); and
a second transmitter that transmits the retransmission control information based on the reference value (“the recipient 120 also comprises a transmitter 830, configured for transmitting HARQ feedback related to the received data, on the uplink control channel resource 310 in the uplink FDD carrier 300 assigned to the recipient 120” – See [0193]; “The HARQ feedback for a downlink subframe 210, 360 n may be transmitted on the uplink control channel subframe 310 in the uplink FDD carrier 300 number n+an offset value k” – See [0137]; The recipient/terminal includes transmitter for transmitting the HARQ feedback based on the offset k/reference value.  That is, the HARQ feedback is transmitted in the n+kth subframe).
Berggren does not explicitly teach that the indication information includes one or more prospective values to be the reference value.
However, Kim teaches indication information that includes one or more prospective values to be the reference value (“The downlink control channel may further include a timing for transmitting an ACK/NACK feedback for the downlink packet by the terminal” – See [0011]; “The timing may indicate a k-th subframe from the first subframe. Here, k is an integer equal to or greater than one” – See [0012]; “the base station may configure a plurality of feedback timing values k for the terminal through the higher layer signalling and indicate any one of the feedback timing values k through the dynamic signaling” – See [0136]; A plurality of values of k (one or more prospective values of the reference value) are configured via higher layer signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berggren such that the indication information includes one or more prospective values to be the reference value.  Motivation for doing so would be to enable different reference values to be used depending on whether the retransmission control information corresponds to a low-latency transmission or a high-latency transmission (See Kim, [0137]).

Response to Arguments
On pages 8-9 of the remarks, Applicant argues in substance that Berggren does not teach “wherein the indication information includes a one or more prospective values to be the reference value,” as recited in Claims 9, 12, 13 and 14.  Applicant’s arguments have been considered but are moot 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478